ORIGINAL                                                                        08/28/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 20-0393


                                          DA 20-0393
                                                                                 I     go

                                                                                illimpa
ANGELA E. HELVEY,
                                                                                AUG 2 8 2020
             Plaintiff and Appellant,
                                                                             Bovven Greenwood
                                                                           Clerk of Supreme Court
                                                                                     ikof
                                                                                       rvIontana
       v.                                                              O   R dr

POPLAR PUBLIC SCHOOLS,

             Defendant and Appellee.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on August 25, 2020, this Court has determined that the brief does not comply with
the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1)(a) requires a table of contents, with page references, and a
table of cases, statutes and other authorities cited, with referenced to the pages of the brief
where they are cited. M. R. App. P. 12(1)(b) requires a statement of issues presented for
review. M. R. App. P. 12(1)(c) requires a statement of the case. The statement shall briefly
indicate the nature of the case and its procedural disposition in the court below. Appellant's
brief lacks any of the above elements.
       M.R. App. P. 12(1)(d) requires that the statement of facts portion of a brief
contain references to the pages or the parts of the record at which material facts appear.
Appellant's brief contains no citations to any record.
       M. R. App. P. 12(1)(e) requires a statement of the standard of review for each
issue presented, together with a citation of authority. Appellant's brief asserts no standard of
review.
       M.R. App. P. 12(1)(f) requires a summary of the argument before the argument
portion ofthe brief. The summary ofthe argument should include a heading identifying
it as a separate section. The summary should be a clear and concise statement ofthe
arguments made in the body of the brief. The Appellant's brief makes no summaiy of the
argument.
         M.R. App. P. 12(1)(i) requires appellants to attach an appendix including "the
relevantjudgment, order(s), findings offact, conclusions oflaw,jury instruction(s),
ruling(s), or decision(s) from which the appeal is taken together with any written
memorandum or rationale of the court, and those pages ofthe transcript containing any
oral ruling in support." Appellant's brief contains no order from which the appeal, is
taken.
Therefore,
         IT IS ORDERED that the referenced brief is rejected.
         IT IS FURTHER ORDERED that within ten(10) days ofthe date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties ofrecord;
         IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
         IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date offiling ofihe revised brief.
         The Clerk is directed to mail a true copy of this Order to the Appellant and to all
parties of record.
         DATED this 28th day of August, 2020.
                                                         For the Court,




                                                         Byg
                                                           1
                                                           4
                                                                       Justice




                                        Page 2